W. H. SIMMONS, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Simmons v. CommissionerDocket No. 10167.United States Board of Tax Appeals17 B.T.A. 873; 1929 BTA LEXIS 2224; October 11, 1929, Promulgated *2224  Action of the respondent in disallowing a deduction for an alleged bad debt approved.  W. H. Simmons pro se.  T. M. Mather, Esq., for the respondent.  TRAMMELL*873  OPINION.  TRAMMELL: This proceeding is for the redetermination of a deficiency in income tax of $371.31 for 1920, resulting from the respondent's refusal to allow as a deduction an amount of $1,090 claimed by the petitioner in his income-tax return on account of a debt alleged to have been ascertained to have become worthless.  About 1909 the petitioner orally leased for a yearly rental of about $500 a small tobacco house and certain land located in Hopkinsville, *874 Ky., to R. E. Cooper of that place.  The petitioner and Cooper at that time were close friends and had been in business together for 20 years.  Cooper desired the property for the use of his brother.  The house was occupied for two or three years, for which time the petitioner computed the rental to be $1,090.  Cooper became financially involved during the war and was "hard rpessed," and the petitioner was lenient with him.  The petitioner carried the debt along until after the war when he asked Cooper to pay*2225  it.  Cooper refused to make payment on the ground that he did not owe it.  The petitioner considered that the alleged debt was uncollectible and took the amount as a deduction in his income tax return for 1920.  The last time the petitioner saw Cooper he told the petitioner that he (Cooper) "had all the money he needed, and was not interested in making any further money." The petitioner did not keep any books of account.  On the facts before us, we are unable to find that the respondent erred in disallowing the deduction, and his action is accordingly approved.  Judgment will be entered for the respondent.